 1
 2
                                                                       JS-6
 3
 4
 5
 6
 7
 8                        UNITED STATES DISTRICT COURT
 9                      CENTRAL DISTRICT OF CALIFORNIA
10
11   GRACIELA MEJIA,                           Case No. 2:18-cv-08386-DSF-MAA
12                       Plaintiff,            JUDGMENT
13          v.
14   ANDREW M. SAUL, Commissioner
15   of Social Security,

16                       Defendant.
17
18         In accordance with the Order Accepting Report and Recommendation of
19   United States Magistrate Judge filed herewith,
20         IT IS HEREBY ADJUDGED that the decision of the Commissioner of
21   Social Security is reversed and this matter is remanded for further administrative
22   proceedings pursuant to sentence four of 42 U.S.C. § 405(g).
23
24   DATED: February 3, 2020
25
26                                    _______________________________________
                                      DALE S. FISCHER
27                                    UNITED STATES DISTRICT JUDGE
28
